DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of antibody 128-3 in the reply filed on 2/25/22 is acknowledged.  After further consideration, the election of species is withdrawn.  Additionally, the restriction requirement is withdrawn in view of the requirement pertaining to the wrong set of claims. Claims 27-42 have been fully examined.
Information Disclosure Statement
The IDSs filed 5/28/21 and 7/9/21 have been considered and initialed copies of the PTO-1449s are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 38 contains an improperly worded Markush group.  The proper wording is “selected from the group consisting of … and…”.  The “and” is missing from the group in claim 38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 27-37, 39 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-24 of U.S. Patent No. 10,501,538. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating or ameliorating the effect of a cancer in a subject using anti-LILBR4 antibodies.  The anti-LILBR4 antibodies in the patent and in the instant application are the same because the SEQ ID NOs. in the patent are the same as in the instant application because the patent is the parent case of the instant case.  With respect to claims 30-34, since the antibodies are the same in both the patent and the instant case and since they are used for the same treatment, it is inherent that the properties of the antibodies in the parent are the same as in the instant case.
Additionally, the double patenting rejection is proper in this divisional case because the restriction requirement was withdrawn in parent (see action mailed 7/25/19 in parent) and the election of species was withdrawn in the parent (see action mailed 3/22/19 in parent).  Thus, the restriction requirement was fully withdrawn in the parent.  Therefore, the double patenting rejection in the instant case is proper.



Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-24 of U.S. Patent No. 10,501,538 in view of Ponath et al US 8901281 and Appendix A. 
The claims of the ‘538 patent have been discussed above.

Ponath et al discloses the use of antibodies to ILT3 (which is an alias for LILBR4 as per Appendix A, page 1) for the treatment of solid cancers in humans wherein the cancers include those listed in applicant’s claim 38 (see col, 3, lines 10-20 col. 28 line 61 and entire reference).
Since Ponath discloses that antibodies to ILT3 (aka LILBR4) can be used in the treatment of solid cancers in humans and since the patent claims are directed to treating cancers using LILBR4 antibodies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the use anti-LILBR4 antibodies of the patent for the treatment of the solid cancers of Ponath et al.  The use of the antibodies in humans is also obvious, since Ponath et al discloses that the antibodies can be used in the treatment of humans.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643